Citation Nr: 0942899	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  03-31 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for lateral instability of 
the left ankle with peroneal tendonitis, currently rated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

A November 2001 rating decision granted to the Veteran 
service connection for lateral instability of the left ankle 
with peroneal tendonitis and assigned a 10 percent disability 
rating.  In April 2002, the Veteran filed a claim for an 
increased rating and was granted a 20 percent disability 
rating by a September 2003 rating decision.  In May 2006, the 
Veteran filed a claim for a temporary 100 percent disability 
rating based on the need for convalescence under 38 C.F.R. 
§ 4.30 that was granted by a June 2006 rating decision for 
the period between May 12, 2006 and August 1, 2006.

The Board notes that, at a February 2004 hearing before the 
RO, the Veteran contended that she experiences back problems 
secondary to her service-connected left ankle disability.  
Hearing Transcript at 5.  In addition, a November 2004 
treatment record from the Memphis VA Medical Center (VAMC) 
indicates that the Veteran's back pain may be related to 
stressed gait from left ankle discomfort.  However, a claim 
of service connection for a back disability has not been 
adjudicated by the agency of original jurisdiction (AOJ); 
thus, this claim is referred to the AOJ for appropriate 
action.

In October 2006, the Board remanded the Veteran's claim for 
additional development.  


FINDING OF FACT

The Veteran's lateral instability of the left ankle with 
peroneal tendonitis is manifest by a disability equating to 
no worse than marked limitation of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
service-connected lateral instability of the left ankle with 
peroneal tendonitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.71a (Diagnostic Code 5024-5271) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a May 2002 notice letter, the RO 
notified the Veteran of the information and evidence needed 
to substantiate her claim.  By a November 2006 notice letter, 
the RO provided the general criteria for assigning disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claim, the claim was properly re-
adjudicated in October 2009, which followed the notice 
letters.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).

The Board also finds that the May 2002 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding her disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Memphis VAMC, Tooele Army Depot AHC, Haire Drug Center, 
Clarksdale Family Medical Center, Health First Medical Group, 
Delta Neurology Clinic, and Greenwood Pain Management Center 
as treatment providers.  Available records from those 
facilities were obtained.  Significantly, the Veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of her claim on appeal that need to be 
obtained.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

Additionally, in August 2002, March 2004, January 2006, and 
September 2009, the Veteran was afforded VA examinations in 
connection with this claim, the reports of which are of 
record.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA opinions obtained in 
this case are sufficient as they are predicated on 
consideration of the private and VA medical records in the 
Veteran's claims file, as well as examination findings.  They 
consider the statements of the Veteran, and provide a 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

II.  Analysis

The Veteran contends that her service-connected chronic 
lateral instability of the left ankle with peroneal 
tendonitis has been more disabling than indicated by the 
assigned rating.  She therefore contends that a higher rating 
is warranted.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher of the two evaluations is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims (Court) has held that consideration of 
the appropriateness of a staged rating is required.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's service-connected lateral instability of the 
left ankle with peroneal tendonitis has been rated as 
tenosynovitis under Diagnostic Code 5024, which in turn is 
rated as limited motion.  Under Diagnostic Code 5271 for 
limited motion of the ankle, a 20 percent rating is warranted 
for marked limitation of motion and a 10 percent rating is 
warranted for moderate limitation of motion.  The Board notes 
that a 20 percent rating is the highest rating available for 
limitation of motion.  38 C.F.R. § 4.71a (Diagnostic Codes 
5024, 5271).

In exceptional cases, where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service is 
authorized to approve an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to service-connected disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321 (2009).  The United States 
Court of Appeals for Veterans Claims (Court) held that the 
determination of whether a claimant is entitled to an extra-
schedular rating is a three-step inquiry.  Thun v. Peake, 
22 Vet. App. 111, 115-16 (2008).  The first step is to 
determine whether the evidence of record presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  If so, the second step is to determine whether 
the Veteran's exceptional disability picture exhibits other 
related factors, such as marked interference with employment 
or frequent periods of hospitalization.  If the first two 
steps have been satisfied, the third step is to refer the 
claim to the under Secretary for Benefits or the Director of 
the Compensation and Pension Service for determination of 
whether an extra-schedular rating is warranted.

As noted above, the Veteran was afforded VA examinations in 
August 2002, March 2004, January 2006, and September 2009.  
The Veteran's range of motion at these examinations was no 
worse than dorsiflexion to 5 degrees and plantar flexion to 
20 degrees at the August 2002 examination.  It is likely that 
the Veteran has experienced this level of disability for the 
entire period of the claim.  Accordingly, the current rating 
of 20 percent is appropriate.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5271).

Because the 20 percent is the highest schedular rating 
allowed for limited motion of the ankle and the rating was 
assigned for the entire period of the claim, a higher 
schedular rating is not warranted for limited motion.  
Additionally, the Veteran retains some range of motion of the 
left ankle and ankylosis has not been evidenced in the 
record.  Thus, a higher rating is not warranted on account of 
ankylosis of the ankle.  See 38 C.F.R. § 4.71a (Diagnostic 
Code 5270) (2009).  

The above determination is based upon consideration of 
applicable rating provisions.  The Board finds that the 
Veteran's disability picture is not so exceptional that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See 38 C.F.R. § 3.321(b)(1).  The 
symptoms of her disability, including pain and other 
symptoms, have been reflected by the schedular criteria.  
Without sufficient evidence reflecting that the Veteran's 
disability picture is not contemplated by the rating 
schedule, referral for a determination of whether the 
Veteran's disability picture requires the assignment of an 
extra-schedular rating is not warranted.  See Thun, 22 Vet. 
App. at 115-16.

The Board notes that, in an October 2003 statement, the 
Veteran contends that she cannot work because of her service-
connected left ankle disability.  However, the September 2009 
VA examination report indicates that the Veteran is currently 
employed; thus, a total rating based on individual 
unemployability due to this service-connected disability 
(TDIU) is not warranted.  See 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16 (2009); Rice v. Shinseki, 22 Vet. App 447, 454-55 
(2009).  Moreover, as noted above, the record does not 
suggest disability not accounted for by the schedular 
criteria.  

For all the foregoing reasons, the Board finds that the claim 
for a higher rating for service-connected lateral instability 
of the left ankle with peroneal tendonitis must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claim for a higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An evaluation in excess of 20 percent for lateral instability 
of the left ankle with peroneal tendonitis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


